Order entered December 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00439-CR

                      THEODORE ROOSEVELT ARTHUR, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F12-58513-J

                                           ORDER
       The Court GRANTS appellant’s December 16, 2014 motion to supplement the reporter’s

record and to file an amended brief as follows.

       We ORDER court reporter Karren Jones to file, within FIFTEEN DAYS of the date of

this order, an amended Volume 5 of the reporter’s record that contains all of the pages, including

page 284.

       We ORDER the appellant’s amended brief received on December 16, 2014 filed as of

the date of this order. We STRIKE the appellant’s original brief filed. We note that for

purposes of judicial economy, the better practice in this case would have been for counsel to

bring to the Court’s attention the problem with the reporter’s record when it was discovered

rather than tendering a brief and an amended brief within three days of each other.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Karren

Jones, court reporter, and to counsel for all parties.

                                                         /s/   LANA MYERS
                                                               JUSTICE